Citation Nr: 1201510	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability greater than 30 percent for posttraumatic stress disorder (PTSD) prior to March 29, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD since March 29, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which effectuated a February 2006 Board decision granting service connection for PTSD.  That rating decision assigned an initial 30 percent disability rating, effective the date of the grant of service connection of January 10, 2003 (date of receipt of the original claim for service connection).  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In a May 2011 rating decision, the RO granted a 50 percent disability rating for the PTSD, effective March 29, 2011 (date of VA rating examination).  Because a claimant presumably seeks a maximum rating, a grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  PTSD remains the Veteran's only service-connected disability.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

With respect to the matter of potential entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), even on an extraschedular basis under 38 C.F.R. § 4.16(b), as being part of the claim for an increased rating, the evidence shows that the Veteran is gainfully employed on a full-time basis.  Thus, absent evidence of unemployment, neither the pleadings in this case nor the evidence implicitly give rise to such a claim.  See generally Rice v. Shinseki, 22 Vet. App. 447, 448 (2009).  

Also, at the March 2005 hearing before a Decision Review Officer (DRO) the Veteran testified that his [non-service-connected] seizures were closely related to his PTSD.  In his March 2006 notice of disagreement he stated that he had seizures and lupus but did not know if they were part of his PTSD.  However, at the October 2009 travel Board hearing he testified that the seizures, lupus, and PTSD were "a conglomeration of symptoms."  From the record, it is unclear whether the Veteran is seeking service connection for a seizure disorder or for lupus.  Accordingly, these matters are referred to the RO for clarification.  If the Veteran desires to seek service connection for a seizure disorder or for lupus, or both, he should clarify this with the RO. 


FINDINGS OF FACT

1.  Since January 10, 2003, and prior to March 29, 2011, the Veteran's service-connected PTSD was manifested by signs and manifestations of PTSD with irritability, sleep disturbance, and nightmares but no suicidal and homicidal ideation, and no impairment of his orientation, speech, insight, judgment or memory and he had no thought disorder, delusions or hallucinations.  

2.  Since March 29, 2011, the Veteran's service-connected PTSD has not caused homicidal or suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to March 29, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a disability in excess of 50 percent for PTSD since March 29, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his January 2003 claim for service connection by RO letter latter in January 2003, prior to the initial adjudication, and grant of service connection for PTSD by the March 2006 rating decision which effectuated the February 2006 Board grant of service connection for PTSD.  

This appeal arises from the Veteran's disagreement, by filing his notice of disagreement in March 2006, with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.
As to VA's duty to assist, VA has associated with the claim file the Veteran's service treatment records and VA treatment records, and afforded him VA examinations with respect to the claim.  There is no evidence that there has been a change in the service-connected disability since the last examination or that he has either sought or received private treatment.  The report of the VA examinations conducted in this case show that the examinations were thorough in scope and in depth.  Thus, the examinations are adequate for rating purposes.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's psychiatric disability has been rated under Diagnostic Code 9411 which provides that a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent disability rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Under DSM-IV, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A GAF score of 41 to 50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51 to 60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61 to 70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 71 to 80 indicates that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); with no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  See DSM-IV.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA outpatient treatment records from May to December 2002 show that in May 2002 the Veteran had a life-long history of problems handling conflicts.  Even in high school he had frequently engaged in fights, and this continued during and after his active service.  He also had a 30 year gambling compulsion, which had caused him considerable financial losses.  He was taking medication for a possible seizure disorder and had recently been diagnosed with lupus, the symptoms of which at this time were primarily joint pain.  Also, in May 2002 he had a history of getting into fights at work and with other motorists.  He was given a battery of psychological tests but it was noted that these were of questionable validity due to elevations in all clinical and validity scales.  In June 2002 he was calm and projected a positive attitude.  He reported periods of irritability and anxiety, as well as social isolation and anger outbursts.  His insight and judgment were fair.  He denied harmful ideation and no psychosis was present.  His GAF score was 40.  A December 2002 VA outpatient treatment record reflects that he reported that he was not sleeping well and continued to have a depressed mood.  His GAF score was again reported to be 40.  

On VA PTSD examination in February 2003 the claims file was reviewed as well as the Veteran's military history.  The Veteran reported that he was receiving counseling for PTSD.  After two friends were killed during service in an accident working on the flight line, he drank himself to sleep every night for years and years.  He had a legal history, including being arrested for domestic violence.  Shortly after service he had attended Gadsen State College for several semesters.  He had retired from the Anniston Army Depot after serving a combined total 28 years.  Currently he was employed full time at a construction material company for the preceding  four years and denied any current social relationships, activities, and leisure pursuits.  He denied current problematic substance abuse but reported a history of chronic alcohol abuse.  He also had a history of seizures and assaultiveness.  He denied a history of suicide attempts.  His current psychosocial functional status was considered impaired.  

On mental status examination the Veteran's thought processes and thought content were within normal limits.  He had no delusions or hallucinations.  He made good eye contact.  He commented that he still thought about suicide and, in the past, there had been a time when he had tried to promote a situation to have someone else put him out of his misery.  He denied current suicidal plan or intent.  He denied homicidal thought, ideation, plan or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  His long-term memory was intact.  His short-term memory and concentration were impaired.  His judgment was intact.  His speech was slow.  His mood was depressed.  His impulse control was impaired.  He had chronic sleep impairment.  

The Veteran reported having frequent intrusive thoughts and recollections about his military experiences, describing nightmares and sweating as well as flashbacks from extreme heat which would cause him to recall his service overseas and filled him with a sense of doom and dread.  He had a tendency to isolate himself from others as well as being avoidant of television shows and movies related to the Vietnam era.  He noted feelings of alienation and would not trust anybody.  He described an inability to get emotionally close to others.  He took over-the-counter sleep aids.  He manifested hypervigilant behavior, commenting that he was up all the time walking and looking.  He always had to have his back to the wall if he was out somewhere.  He reported feeling depressed and having lost interest in pleasurable activities.  He also described feelings of rage and survivor guilt.  The Veteran attributed his PTSD symptoms, which included behavioral, cognitive, social, and affective changes to his military service.  The examiner concluded that the current symptoms along with the Veteran's military experiences in Thailand were consistent with the diagnosis of PTSD.  His GAF score was 60.  It was reported that he had moderate social and occupational impairment due to PTSD.  He had moderate difficulty establishing and maintaining effective social and occupational relationships due to PTSD.  His current psychosocial functional status and quality of life were moderately impaired.

In a June 2004 letter the Veteran reported that soon after retiring he had begun to have seizures and, soon thereafter, he had been diagnosed with lupus.  As he looked back on his life, he saw his self destructive behavior since entering military service.  

At a March 2005 hearing before a Decision Review Officer, the Veteran testified that after he had begun treatment for seizures, because of the expense involved, his family physician had suggested he go to VA.  He reported having been in Saudi Arabia in 1990 and 1991 for Desert Shield and Desert Storm.  He reported that his seizures were closely related to his PTSD.  He did not take medication for PTSD; rather, he took medication only for seizures.  He now realized that he had problems with self-destructive tendencies and problems with anger.  He had been hot-headed when he was younger, and he continued to have problems with controlling his rage.  When in Saudi Arabia in 1990 and 1991, he had been a civilian.  He had started receiving treatment for PTSD in about 2002, with VA.  His seizures had begun in 1996 when he took early retirement from the Anniston Army Depot.  While he had had problems handling conflicts, even in high school, he would have to have a reason for being hot-headed but after his military service he did not have to have a reason.  He had nightmares.  He had had these problems even before his seizures.  He had retired from his career with the government in 1996.

At a December 2005 Board hearing, the Veteran testified that he had first sought VA treatment for seizures and latter for psychiatric problems.  

On VA psychiatric examination in March 2006 the Veteran's medical records were not available for review by the examiner.  The Veteran reported that he had never been psychiatrically hospitalized and was not taking any medication for psychiatric disability, although he took medication for seizures.  He had been married to his first wife for 19 years and had now been married to his second wife for 15 years.  He worked for an engineering firm as a construction material tester.  He liked his job.  He brought to the examination a letter from his supervisor documenting his mood swings, anger, depression, and distrust of co-workers.  He denied drug and alcohol abuse.  He related that he had been told that he was a different man after returning from his overseas service in Thailand.  He reported becoming easily aggravated.  He stated that even after going to the Oxford Clinic, he felt that they were against him.  He had had three consecutive appointments but no one had been at the front desk, so he had just stopped going.  He described his sleep as being "not too good."  He reported having nightmares and at times waking up in a cold sweat.  He reported that he use to love being around people but now liked to be by himself.  Socially, he was able to go to church and to retail stores, as well as restaurants, but would only stay for short periods of time.  He was independent in his activities of daily living.  He could watch old movies but anything about the Iraqi war caused him to be anxious.  There had been no periods of remission.  

On mental status examination the Veteran was cooperative, alert, and fully oriented.  He made good eye contact.  He had a regular rate and rhythm of speech.  His thought processes were coherent.  He had no flight of ideation or loosening of associations.  His thought content showed no suicidal or homicidal ideations.  He had no overt psychosis.  His insight and judgment were adequate.  The diagnosis was chronic, mild, PTSD.  His GAF score was 69.  

A letter that the Veteran brought to the 2006 VA psychiatric examination, from his supervisor, reflects that the supervisor had worked with the Veteran since the fall of 1998 and had supervised the Veteran's daily work since the spring of 2000.  During this time the Veteran had exhibited behavior including, but not limited to: mood swings, anger, depression, clouded judgment, distrust of co-workers, and over-suspicion.  He had been involved in a confrontation with a co-worker which had very nearly become physical.  He had infrequently been late to the office or jobsites, and had been known to leave work areas without notifying his supervisor.  

Private clinical records of treatment for systemic erythematous lupus show that in February, March, May, and June 2007 the Veteran denied having anxiety, depression, insomnia, stress, and suicidal as well as homicidal ideation.  

At the October 2009 Board hearing, the Veteran testified that he had noticed that with time he had become more frustrated and confused.  His frustration also caused him to be easily angered.  This happened often.  He also had episodes of temporary memory loss.  He had been very argumentative with VA physicians.  He had first sought VA help for seizures but it was soon discovered that he also had lupus.  These, with his PTSD, were "a conglomeration of symptoms."  He had retired from his normal work.  He felt that his PTSD had probably affected his job performance, including confrontations with supervisors and once having gotten into a fight at work at the Anniston Army Depot.  His relationship with his wife was much better now since the Lord had come into his life.  However, until this he had had significant problems.  He had been combative throughout most of the 19 years of his first marriage, including abusing drugs and alcohol.  He did not have any close friends but did attend church.  He had been involved with his church for about four years.  He still had nightmares and intrusive thoughts.  He felt that his symptoms had gotten worse since his last VA rating examination (in March 2006).

Following the October 2009 Board hearing, and pursuant to a January 2011 Board remand, the Veteran was afforded a VA psychiatric rating examination on March 29, 2011.  At that time his claim file was reviewed.  He was now being treated for PTSD and depression at Anniston "CBOC by PCP." He had received individual therapy and medication management by a psychiatrist at the Anniston "CBOC" since his last examination but had stopped appointments due to conflict with providers.  He had not been hospitalized for a mental disorder. 

The Veteran was taking medication for depression, the side-effect of which was drowsiness.  He was not now receiving individual or group therapy.  The effectiveness of his medicinal therapy was fair.  He had a chronically depressed mood.  About two years earlier he had been arrested for harassment and charged a fine over confrontation with another person.  He reported having a good relationship with his second wife of 19 years, although her declining health was a stressor.  His wife worried about his mood changes, stating that he was detached and irritable.  He had a good relationship with his children and grandchildren.  He saw friends at church and at work but otherwise stated that he did not socialize much.  He reported that church was his primary activity but also stated that he did not enjoy things as he once had.  There was no history of suicide attempts but he had a history of violence or assaultiveness.  This included a physical altercation with a man in a parking lot and also inside a Wal-Mart.  He was moderately impaired in his psychosocial functioning.  He had no issues associated with alcohol or substance use. 

On mental status examination the Veteran was neatly dressed with good grooming and hygiene.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive.  His affect was full and appropriate.  His mood was good.  However, subjectively, he complained of being depressed and irritable.  His attention was intact.  He was able to perform serial 7s and spell a word forwards and backwards.  He reported that he sometimes got caught up in sermons and Christian TV but could not remember what he had just heard.  He was oriented as to time, place, and person.  His thought processes and content were unremarkable.  He had no delusions and, as to judgment, he understood the outcome of his behavior.  As to insight, he understood that he had a problem.  As to sleep impairment, he slept well most of the time but occasionally found that his medication to help him sleep was not effective.  Sometimes he was kept awake by pain, for which he took medication.  He denied currently having nightmares but reported having had them several times per week prior to starting Trazadone.  He had no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately. He had no obsessive or ritualistic behavior or panic attacks.  He had no homicidal or suicidal thoughts.  His impulse control was fair but had had episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  His immediate and remote memory was normal but his recent memory was mildly impaired.  

As to PTSD symptoms, the Veteran experienced recurrent and intrusive distressing recollections of service related events.  He tried to avoid thoughts, feelings, or conversations associated with his past trauma and avoided activities, places or people that arouse such recollections.  He had a markedly diminished interest or participation in significant activities.  He had a restricted range of affect, being unable to have loving feelings.  As to persistent symptoms of increased arousal, he had irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  His symptoms were chronic and moderate since his military service.  He denied having had any remissions.  

It was reported that the Veteran was employed on a full-time basis as a construction materials tester and had been for the last 13 years.  He had lost 2 weeks of time from work in the past 12 months due to medical appointment for himself and his wife.  As to problems related to occupational functioning, he had had increased tardiness.  He reported frequently arriving late for work.  He had noted some irritability at work but stated that his co-workers were understanding.  He primarily worked on his own.  

The diagnosis was PTSD and the Veteran's GAF score was 55.  It was again reported that he was moderately impaired in his psychosocial functioning.  As to changes in functional status and quality of life since his last examination, the items mentioned were performance in employment, family role functioning, and recreation and leisure pursuits.  His depression appeared to be secondary to his service-connected PTSD.  His prognosis was fair with continued treatment.  He did not have total occupational and social impairment due to PTSD symptoms and signs.  The signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  Irritability, isolation, and hypervigilance resulted in reduced reliability and productivity.  

PTSD from January 10, 2003, to March 28, 2011

During the time frame from January 10, 2003, to March 28, 2011, the Veteran's GAF scores fluctuated from 40 to 69.  However, the two scores of a 40 GAF score, in June and again in December 2002, do not correlate with clinical findings at those times.  As noted above, a GAF score of 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, none of these findings are shown at the time of the June and December 2002 VA outpatient treatment records which record a GAF score of 40.  On the contrary, at these times there was no evidence of impairment in reality testing or communication or major impairment in areas of work, family relations, judgment, thinking, or mood.  In fact, even the results of psychological testing in June 2002 were said to be of questionable validity.  The reports showed that he was calm, projected a positive attitude, and had fair insight and judgment.  While there were noted periods of irritability, anxiety, social isolation, and anger outbursts; he denied harmful ideation and no psychosis was present.  Thus, the Board gives limited probative value to the GAF scores of 40.  

The Veteran's GAF scores of 60 at the time of the 2003 VA psychiatric examination indicates only moderate symptoms, and the GAF score of 69 at the time of the 2006 VA psychiatric examination indicates only mild symptoms.  

During the relevant time period, the Veteran remained employed and had worked for many years.  While he has had two marriages, each last many years and his current, second, marriage is more stable than his first marriage.  He did not genuinely endorse suicidal or homicidal ideation and there was no significant impairment of his speech, judgment or insight, although he did have some impairment of short-term memory and concentration, as shown on at the 2003 VA psychiatric examination.  He also had some impairment of impulse control but this has been a life-long problem for him and predates his military service.  While he had the classical symptoms of PTSD of, in part, sleep disturbance, nightmares and intrusive thoughts of Vietnam, and hyperviligance, he was fully oriented and had no significant flattening of his affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; nor such impairment of short and long-term memory as to allow for retention of only highly learned material and forgetting to complete tasks).  He otherwise did not have such symptomatology or impairment which would warrant a rating in excess of 30 percent.  

The Veteran's difficulties during the relevant time period in establishing effective work and social relationships is encompassed in the 30 percent rating and, overall, he has not display the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent.  This is corroborated by the GAF scores discussed above which are indicative of only, at most, moderate difficulty in social and occupational functioning.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a disability rating higher than 30 percent for the PTSD at any time since the date of receipt of the claim for service connection for PTSD until the higher rating of 50 percent was assigned on March 26, 2011.  Fenderson, supra.  In other words, the Veteran's PTSD has been no more than 30 percent disabling during the relevant time period, so his rating cannot be further "staged" because the 30 percent rating is his greatest level of functional impairment during the relevant time period. 

PTSD  since March 29, 2011

The VA psychiatric examination on March 29, 2011, shows that the Veteran continued to have essentially the same complaints, signs, and symptoms which he had previously had.  However, there was a drop in the level of his GAF score to 55, which still remains indicative of moderate symptoms and difficulties 

The criteria for the next higher rating, 70 percent, since March 29, 2011, have not been met because there is no showing of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, or mood, due to such symptoms of PTSD as obsessional rituals which interfere with routine activities.  Further, there is no impairment in his speech or orientation nor any neglect of his hygiene or appearance.  He is somewhat socially isolated but there is no impairment in his relationships with his family, other than his wife's concern about his ability to control his temper.  Moreover, he has been able to cope with his PTSD symptoms without resorting to the use of alcohol and has maintained steady employment for many years.  In fact, he has remained steadily employed since her discharge from military service.  Likewise, his GAF score of 55 is not indicative of impairment which warrants a 70 percent disability rating.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a disability rating higher than 50 percent for the PTSD since March 29, 2011.  Fenderson, supra.  In other words, the Veteran's PTSD has been no more than 50 percent disabling during the relevant time period, so his rating cannot be further "staged" because the 50 percent rating is his greatest level of functional impairment during the relevant time period. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD.  Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. at 442.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  For example, he has never been hospitalized for psychiatric purposes nor has marked interference with employment been demonstrated.  The clinical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

For the reasons expressed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to March 29, 2011, is denied.

A disability rating in excess of 50 percent for PTSD since March 29, 2011, is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


